MEMORANDUM **
California state prisoner Vance Edward Johnson appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition, challenging his jury-trial conviction for carjacking by use of a firearm, second degree robbery, attempted second degree robbery by use of a firearm, and possession of a firearm by a felon. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Johnson contends that his federal due process rights were violated by: 1) the admission of evidence of uncharged crimes; 2) the admission of unreliable witness identifications; 3) the admission of prior testimony of an unavailable witness; 4) an erroneous jury instruction; 5) an inadequate record on appeal; and 6) ineffective assistance by appellate counsel. We conclude that the state court’s rejection of these claims was not objectively unreasonable. See Himes v. Thompson, 336 F.3d 848, 852-53 (9th Cir.2003); see also Jackson v. Brown, 513 F.3d 1057, 1084 (9th Cir.2008); Turner v. Calderon, *689281 F.3d 851, 872 (9th Cir.2002); Johnson v. Sublett, 63 F.3d 926, 929 (9th Cir.1995); Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir.1991); Madera v. Risley, 885 F.2d 646, 648 (9th Cir.1989).
Johnson’s motion to broaden the certificate of appealability is denied. See Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.